
	
		I
		111th CONGRESS
		2d Session
		H. R. 4653
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Bachus, Mr. Quigley,
			 Mr. Hensarling,
			 Mr. Cole, Mrs. Capito, Mr.
			 Gohmert, Mr. Neugebauer,
			 Mr. Franks of Arizona,
			 Mr. Price of Georgia,
			 Mr. Luetkemeyer,
			 Mr. Royce,
			 Mr. Gingrey of Georgia,
			 Mr. Rooney,
			 Mr. Pitts,
			 Mr. Marchant,
			 Mr. Roe of Tennessee,
			 Mr. McHenry,
			 Mr. Bartlett,
			 Mr. Posey,
			 Mr. Fleming,
			 Mr. Lee of New York,
			 Mrs. Schmidt,
			 Mr. Lamborn,
			 Ms. Granger,
			 Ms. Fallin,
			 Mr. Lance,
			 Mr. King of Iowa,
			 Mr. Chaffetz,
			 Mr. Bilbray,
			 Mrs. Bachmann,
			 Mr. Bishop of Utah,
			 Mr. Herger,
			 Mr. Fortenberry,
			 Mrs. McMorris Rodgers,
			 Mr. Alexander, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committees on
			 Ways and Means and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide on-budget status to the Federal National
		  Mortgage Association and the Federal Home Loan Mortgage
		  Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Accurate Accounting of Fannie Mae and
			 Freddie Mac Act.
		2.On-budget status of
			 Fannie Mae and Freddie MacNotwithstanding any other provision of law,
			 the receipts and disbursements, including the administrative expenses, of the
			 Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation shall be counted as new budget authority, outlays, receipts, or
			 deficit or surplus for purposes of—
			(1)the budget of the
			 United States Government as submitted by the President;
			(2)the congressional
			 budget; or
			(3)the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (or any successor
			 statute).
			3.Treatment of
			 mortgages and mortgage-backed securitiesThe costs of purchases of mortgages, and
			 mortgage-backed securities issued, by the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation shall be calculated by adjusting
			 the discount rate in section 502(5)(E) of the Credit Reform Act of 1990 (2
			 U.S.C. 661a(5)(E)) for market risks.
		4.Fannie Mae and
			 Freddie Mac debt subject to public debt limit
			(a)In
			 generalFor purposes of
			 section 3101(b) of chapter 31 of title 31, United States Code, the face amount
			 of obligations issued by the Federal National Mortgage Association and by the
			 Federal Home Loan Mortgage Corporation and outstanding at one time shall be
			 treated as issued by the United States Government under that chapter.
			(b)Effective
			 dateSubsection (a) shall
			 take effect on the ninetieth day beginning after the date of enactment of this
			 Act.
			
